Citation Nr: 0722051
Decision Date: 07/20/07	Archive Date: 09/11/07

Citation Nr: 0722051	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-14 628	)	DATE JUL 20 2007
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served with the Special Philippine Scouts in the 
Army of the United States from July 1946 to April 1949.

This matter arose before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which found that the veteran had not submitted 
sufficient new and material evidence to reopen the claim for 
service connection for schizophrenia, which had been 
previously denied by the Manila, Philippines, RO in January 
1999.  

On March 31, 2006, the Board issued a decision which 
determined that the veteran had not reopened the claim for 
service connection for schizophrenia.  On June 5, 2006, the 
Board received the veteran's Motion for Reconsideration of 
the Board's March 2006 decision.  This Motion was granted by 
a Deputy Vice Chairman of the Board.  See 38 U.S.C.A. § 
7103(b) (West 2002 & Supp.2007).  

The issue of reopening the claim is addressed in the body of 
this decision.  The issue of service connection for 
schizophrenia, on the merits, is addressed in the Remand 
portion of this decision, and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.


FINDINGS OF FACT

1.  A January 1999 RO decision denied entitlement to service 
connection for schizophrenia; the veteran was notified of 
that denial, and did not file a timely notice of 
disagreement.

2.  In March 2002, the veteran requested that his claim be 
reopened.

3.  The evidence added to the record since the January 1999 
denial is neither cumulative nor redundant, and presents a 
reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for schizophrenia.  
38 U.S.C.A. §§ 5013(a), 5103A, 5107, 5108, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.302 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, enhanced VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  In view of the 
disposition in the present decision, there is no need for 
analysis of the RO's compliance with the VCAA, its 
implementing regulations, or subsequent judicial caselaw.

II.  Applicable laws and regulations

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007).

The regulation governing reopening claims, 38 C.F.R. 
§ 3.156(a) was revised effective August 29, 2001.  The 
revised version, which is applicable in this case since the 
veteran submitted his claim to reopen on November 1, 2001, 
provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material 


evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence record at the time of the last prior final 
denial of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The evidence that was of record at the time of the January 
1999 denial included the veteran's service medical records 
(SMRs).  These showed no psychiatric disorder either at the 
time of the July 1946 entrance examination or the April 1949 
separation examination.  The April 1949 separation 
examination specifically noted that no psychiatric or 
psychological abnormalities and personality defects were 
noted.  There was no suggestion in the service medical 
records that he had received any psychiatric treatment in 
service and no indication of a head injury.


In May 1974, two physicians submitted statements in which 
they commented that the veteran suffered from schizophrenia 
and had been admitted to a mental hospital in 1969.  In June 
1974, two lay statements were submitted in which the writers 
stated that they knew that the veteran's schizophrenia had 
begun in 1949 during service.  

The veteran's claim was originally denied in July 1974.  Over 
the years, he has attempted many times to reopen his claim 
for service connection.  He presented numerous statements 
from his wife in which she stated that she knew that the 
veteran had sustained a head injury in service and that he 
had been treated for a mental disorder in service.  The 
veteran also continued to reiterate these assertions.  He 
also presented statements from private physicians and 
psychologists which indicated that the veteran had been 
diagnosed with schizophrenia, with treatment for this 
condition dated back to 1951.  Numerous additional 
statements, as well as hearing testimony indicated that the 
veteran had been treated for schizophrenia in service, and 
during the one year period following his release from 
service.  However, no objective evidence could be obtained to 
corroborate these assertions.  

The evidence submitted since the January 1999 rating action 
includes a March 2002 psychiatric report which diagnosed 
schizophrenia, reportedly caused by a head injury sustained 
in service.  In December 2002, the veteran was afforded a VA 
examination, and the examiner opined that the veteran's 
current schizophrenia would be considered causally related to 
his period of service if the account of the in-service head 
injury were found to be true.  

The evidence received after the January 1999 denial of the 
claim, particularly the March 2002 psychiatric report and the 
December 2002 VA examination report, is clearly relevant to, 
and probative of, the question of whether the veteran's 
current schizophrenia is related to service, to include a 
head injury sustained therein.  For the purpose of 
determining whether evidence is new and material, the 
credibility of the evidence is presumed.  Cox v. Brown, 5 
Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Taking the above evidence as credible, for the 
sole purpose of the request to reopen, the Board finds that 
it must be considered 

in order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a).  Where there is such evidence, "[t]his 
does not mean that the claim will always be allowed, just 
that the case will be reopened and the new evidence 
considered in the context of all other evidence for a new 
determination of the issues."  Smith v. Derwinski, 1 Vet. 
App. 178, 180 (1991).


ORDER

New and material evidence having been presented to reopen the 
claim of service connection for schizophrenia, the appeal, to 
this extent, is granted.


REMAND

After a careful review of the evidence of record, the Board 
finds that another VA examination is necessary in order to 
decide the merits of the claim.  See 38 C.F.R. § 3.159(c)(4).  
The VA examination which is of record suggests that there may 
be a relationship between the veteran's current schizophrenia 
and a head injury reportedly sustained in service. 

However, since that finding is speculative in nature, it does 
not provide a sufficient basis upon which to grant service 
connection at this time.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in which the Court held that, in disability 
compensation (e.g., service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran an examination to 
address the cause of his currently claimed 
schizophrenia.  The claims folder, to include 
the service medical records, must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed. 

a.  The examiner should render an opinion 
as to whether, based upon the objective 
evidence of record, it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the currently 
diagnosed schizophrenia is causally or 
etiologically related to an event which 
occurred in service, to include any 
reported head injury therein, or whether 
such a causation or etiology is unlikely 
(i.e., a degree of probability less than 
50 percent).

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

c.  If it cannot be determined whether the 
veteran's schizophrenia is causally 
related to service, on a medical or 
scientific basis and without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

d.  All indicated special studies deemed 
necessary to render the requested opinions 
must be conducted, and the examiner must 
provide a complete rationale for any 
opinions expressed.

2.  Once the above-requested development has 
been completed, the veteran's claim for 
service connection for schizophrenia should 
be readjudicated.  If the decision remains 
adverse to the appellant, he and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________	
	____________________________
             V.L. JORDAN					 CHERYL L. MASON
          Veterans Law Judge					  Veterans 
Law Judge
    Board of Veterans' Appeals			       Board of 
Veterans' Appeals



_________________________
ANDREW J. MULLEN
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0609400	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-14 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel




INTRODUCTION

The veteran had service in the Special Philippine Scouts of 
the Army of the United States from July 1946 to April 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2003, 
a statement of the case was issued in February 2004, and a 
substantive appeal was received in April 2004.


FINDINGS OF FACT

1.  A January 1999 decision denied entitlement to service 
connection for schizophrenia; the veteran was notified of his 
appellate rights, but did not file a notice of disagreement.

2.  In March 2002, the veteran requested that his claim be 
reopened.

3.  All of the evidence submitted since the January 1999 
rating decision is either cumulative and redundant of 
evidence already in the claims folder or does not present a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1999 rating decision of the RO is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
schizophrenia.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  It appears that full 
VCAA notice in this case was not provided to the appellant 
prior to the initial adverse RO decision. Therefore, it can 
be argued that the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet.App. 384 
(1993); Sutton v. Brown, 9 Vet.App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The February 2004 statement of the 
case and the January 2003 notice of the RO rating decision 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the February 2004 statement of the case and a 
December 2003 letter, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  

In the December 2003 letter and the February 2004 statement 
of the case, VA informed the appellant that he should 
identify any source of medical evidence so that VA may 
attempt to obtain the records.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence he himself 
may have.  Moreover, the December 2003 letter implicitly 
notified the veteran of his responsibility to submit any 
evidence in his possession.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided with VCAA's notice and duty 
to assist requirements in December 2003, which was after the 
rating decision on appeal.  However, the Board is satisfied 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met, including the duty to notify the appellant to submit any 
pertinent evidence in his possession, and that any defect in 
the timing of such notice constitutes harmless error.  The 
veteran has had ample opportunity to submit additional 
evidence to reopen his claim, and the December 2003 letter 
clearly advised him of the evidence received and what was 
necessary to reopen his claim.  

During the pendency of this appeal, on March 3, 2006, the 
United State Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to reopen 
a claim for service connection, but there has been no notice 
of the types of evidence necessary to establish the severity 
of disability or the effective date of any service connection 
that might be granted.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the appellant has been 
advised of the need to submit new and material evidence 
showing that his current schizophrenia is connected to his 
service in the January 2003 notice of the RO's decision and 
the February 2004 statement of the case.  Since the Board 
concludes below that new and material evidence has not been 
received and the claim of service connection for 
schizophrenia is not reopened, any questions as to the 
severity of the veteran's current schizophrenia or an 
appropriate effective date to be assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained and 
the veteran has been afforded a VA examination.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Moreover, since the claim has not been 
reopened, VA's duty to assist is limited by regulation and 
under the circumstances of this case, no further action is 
necessary to assist the claimant with this claim.  See 
generally 38 C.F.R. § 3.159(c)(4).

Analysis

The veteran filed his original claim for service connection 
for schizophrenia in July 1971.  The RO reviewed the 
veteran's service medical records which revealed no 
psychiatric disorder at the service entrance examination in 
July 1946 nor at the separation examination in April 1949.  
His April 1949 separation examination specifically noted no 
significant abnormalities with regard to the psychiatric and 
psychological fitness of the veteran and no personality 
deviation was indicated.  Service medical records revealed no 
treatment for any psychiatric disorder nor any indication 
that the veteran suffered a head injury.  

Also of record were two May 1974 statements from physicians 
stating that the veteran suffered from schizophrenia and had 
been confined to a mental hospital in 1969.  Additionally, a 
June 1974 joint affidavit was of record with lay statements 
to the effect that the affiants knew the veteran's 
schizophrenia was incurred in 1949 during service.

The RO denied the claim in a July 1974 decision.  In a 
subsequent series of denied petitions to reopen the claim 
over the years, the veteran added many documents to the 
record.  The veteran's submissions included multiple letters 
from his spouse indicating that she knew that he suffered a 
head injury and that he had been treated for a mental 
condition during service.  The veteran submitted his own 
signed statements to the same effect.  Also included were 
various physician and psychologist statements verifying the 
diagnosis of schizophrenia and showing treatment back to 
April of 1951.  Other affidavits and hearing testimony 
indicated that the veteran was treated for mental illness 
during service and in the year following discharge, but 
contemporary or official evidence could not be obtained to 
corroborate the allegations.  This was the state of the 
record at the time of the RO's January 1999 denial of the 
veteran's petition to reopen his claim.

The veteran did not file a notice of disagreement with the 
January 1999 RO decision.  That rating decision therefore 
became final.  38 U.S.C.A. § 7105(c). However, a claim which 
is the subject of a prior final determination may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.

In March 2002, the veteran submitted a request to reopen his 
claim for 
service connection for schizophrenia.  The RO denied the 
veteran's request in a January 2003 rating decision.  The 
present appeal ensued.

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The January 1999 rating decision is the last 
final disallowance of the claim.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in March 2002, 
the revised version of 3.156 is applicable in this appeal.

The evidence submitted since the January 1999 rating decision 
includes the veteran's statements, recent medical records, a 
VA examination report, and copies of documents duplicating 
material already of record.  The non-redundant and most 
significant evidence among the newly submitted material is a 
March 2002 psychiatric report and the December 2002 VA 
examination report.

The March 2002 psychiatric report provides a diagnosis of 
schizophrenia and describes that the condition was caused by 
a head injury which occurred in service.  However, it is 
apparent that this description of the veteran's history is 
based only upon the veteran's own account; there is no 
objective factual evidence of the incident described.  
Unenhanced reports of history transcribed by a medical 
examiner do not constitute competent medical evidence.  Wood 
v. Derwinski, 1 Vet.App. 190, 191-192 (1991) (an opinion may 
be discounted if it materially relies on a layperson's 
unsupported history as the premise for the opinion); see 
LeShore v. Brown, 8 Vet.App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).  Therefore, to the 
extent that the March 2002 psychiatric report indicates nexus 
between the veteran's current schizophrenia and his service, 
the report merely reflects the veteran's own contention which 
was already of record at the time of the January 1999 rating 
decision.  As the veteran's schizophrenia diagnosis was also 
established in the record at the time of the January 1999 
decision, the Board finds that all of the relevant 
information contained in the March 2002 psychiatric 
evaluation is cumulative and, thus, is not new.

The December 2002 VA examination contains the examiner's 
opinion that the veteran's current schizophrenia would be 
considered causally linked to his active service if the 
account of the inservice head injury was determined to be 
true.  This opinion is new, but it is not material.  The 
underlying reason for the past denials has been a lack of 
evidence of such an event occurring during service and a lack 
of evidence of manifestations of a psychosis during service 
or the initial post service year.  The examiner's opinion 
makes a statement relevant to the issue of a causal link to 
service, but the statement only indicates that nexus would be 
found if the reported inservice head injury could be proven 
true.  In order for this evidence to present a reasonable 
possibility of substantiating the veteran's claim it must 
actually suggest some link to the veteran's service.  This 
examiner's opinion only suggests nexus if the record 
otherwise shows that the veteran suffered an inservice head 
injury as he has described.

The record continues to lack any evidence of such an 
inservice incident and, thus, continues to lack any evidence 
of nexus.  The Board notes that the alleged inservice head 
injury has been considered in developing the record since the 
initial July 1974 denial and, furthermore, has been the 
subject of its own service connection claim that was denied 
in March 2002.  There is no contemporaneous evidence of the 
alleged inservice head injury, and all of the references to 
such an event in medical reports have been based entirely 
upon the veteran's own account.  Moreover, the veteran's 
service separation examination noted no pertinent 
abnormalities.  The Board finds that the preponderance of the 
evidence does not show the alleged head injury during 
service.  Therefore, the December 2002 VA examiner's opinion 
does not provide evidence of nexus.  Nothing else in the 
report relates to an unestablished fact necessary to 
substantiate the claim, thus, the report does not present a 
reasonable possibility of substantiating the veteran's claim.  
38 C.F.R. § 3.156(a).

In sum, new and material evidence has not been submitted to 
warrant reopening the veteran's claim for service connection 
for schizophrenia.  At the time of the January 1999 RO 
denial, the record lacked the requisite showing of nexus 
between the veteran's diagnosed schizophrenia and his 
service.  None of the evidence submitted since the January 
1999 decision, considered alone or together with other 
evidence, suggests that the necessary nexus exists.  Thus, 
the newly submitted evidence presents no reasonable 
possibility of substantiating the veteran's claim.




ORDER

New and material evidence has not been received to reopen the 
appellant's claim of service connection for schizophrenia.  
The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


